Allen, J.
(dissenting): In 2 Bogert on Trusts, § 369, it is stated:
“The courts have manifested a very friendly attitude toward instruments which are alleged to set up charitable trusts. They are very desirous to find a charitable intent and to carry it out, if at all possible. They will examine a will or deed and the attendant circumstances with the utmost care to find grounds for decreeing -the existence of a charitable intent, if there is any reason therefor. They will make every reasonable effort to hold that the trust is purely charitable, and not a mixed charitable and private trust which would be invalid. They will be impatient with objections to the alleged charity on the ground of weaknesses with regard to the plans of administration or details of execution. And they will be liberal in adjudging charitable a purpose which the settlor thought charitable, if they see any reasonable amount of social benefit accruing from the trust.” (p. 1129.)
In the succeeding paragraph the learned author quotes from Bowditch v. Attorney General, 241 Mass. 168, 134 N. E. 769, 28 A. L. R. 713, where it was stated: “Charitable uses are favorites with courts of equity. The construction of all instruments where they are concerned is liberal in their behalf.” (p. 176.) Also from Walker v. Central Tr. & Sav. Bank, 318 Ill. 253, 256, where the court said: “In construing such gifts, if there are two possible methods of construction, one of which will render the gift valid and the other invalid, courts will adopt the construction which will sustain the gift.”
That a benignant construction will be placed on charitable bequests in this state is shown by Treadwell v. Beebe, 107 Kan. 31, 190 Pac. 768. In that case a bequest to a city as trustee for the aid of deserving persons suffering from cancer was upheld. Dawson, J., now Chief Justice, speaking for the court, used the following emphatic language:
“The provision for the assistance of persons afflicted with cancer is also a public philanthrophy, and one which the testator, himself a long sufferer and victim of that disease, had a right to make, and which the city has power to accept and administer. This court would greatly regret it if law or precedent compelled us to hold the contrary.” (p. 39.)
*109A trust to establish and maintain a hospital is charitable. Nuns of St. Dominic v. Younkin, 118 Kan. 554, 235 Pac. 869. The rule is universal. 10 Am. Jur. 636.
A municipal corporation may act as trustee of a charitable trust. (Treadwell v. Beebe, supra.) Restatement, Trusts, § 378, Co.mment d, reads:
“A municipal corporation may act as trustee for such purposes as fall within the scope of permitted activities of municipalities. These include such charitable purposes as promotion of education, relief of poverty, protection of health, construction and maintenance of public parks, buildings and works, and the like. Ordinarily, however, a municipal corporation cannot act as trustee for religious purposes.”
In the will before us the testatrix declared:
"... I will and bequeath to the town of Buren-on-Aare, in the district of Burén in the canton of Bern, Switzerland, in trust however for the use and purpose of building and equipment of a hospital in said town or district in the manner hereinafter specifically set forth.”
Then follows a provision that the town shall appoint a board of trustees to complete the organization of the hospital and that a treasurer should not be appointed to receive the proceeds of the estate. The will then states:
“. . . Said board of trustees shall without unnecessary delay use and apply said proceeds solely in building and equipping a hospital, within the district of Burén, for the treatment of diseases in general and surgery, said hospital to be designated and known as The Henry Christian Frederick and Margaret Burén Ahlborn Hospital to be operated and used under such rules and regulations as said board of trustees shall provide for the purpose.”
The will seems to contain every ingredient of a valid charitable trust. The intention is manifest and the language explicit.
The suggestion that the principal or one of the principal purposes of the trust was to erect a monument to the memory of the parents of testatrix is not borne out by the will. The purpose of the will was to build and equip a hospital “for the treatment of disease in general and surgery.” The name by which the hospital was to be known did not affect the validity of the trust. That is a common provision in such charitable gifts.
The fact that an organization was to be perfected within six months to administer the trust did not nullify the trust. See 2 Bogert on Trusts, § 344.
In the opinion it is stated:
“It seems clear the attempted gift was to the town, as distinct from being to trustees, and that the primary purpose of the testatrix was to have con*110structed and equipped for use as a hospital a building which would be a memorial to her parents, rather than to make a gift for general charitable purposes.”
But the only gift to the town was as trustee. The statute does not preclude a foreign town or city from acting as trustee. But if the town could not act as trustee it would not affect the trust. Equity will not allow a trust to fail for want of a trustee. That rule applies to charitable trusts.
The opinion states that the entire fund was to be used in constructing and equipping the building and that no provision was made for maintenance or operation. Does the charity fail because a fund for its maintenance and operation was not provided? If this is the holding of the court, no authority is cited to sustain the proposition. In Restatement, Trusts, § 372, it is stated that a trust to establish or maintain a hospital is charitable.
Upon what ground, then, was the trust destroyed and the charitable purpose of the testatrix thwarted? The court holds that the testamentary gift was invalidated by our recent statute G. S. 1939 Supp. 59-602, which reads:
“1. Any devise of real estate located in. this state, and any bequest of any personal property by a resident of this state, without regard to the time when the will containing such devise or bequest shall have been made, to any foreign country, subdivision thereof, or city, body politic, or corporation, located therein or existing under the laws thereof, or in trust or otherwise to any trustee or agent thereof, except devises and bequests to institutions created and existing exclusively for religious, educational, or charitable purposes, is hereby prohibited. Any such devise or bequest shall be void.”
What restrictions on testamentary gifts were imposed by the statute?
The first clause of the statute forbids an outright devise or bequest of property to a foreign country or municipality. The clause “or in trust or otherwise to any trustee or agent thereof,” if it means anything, would seem to prohibit the gift to an agent or trustee of the municipality for the benefit of the municipality.
The only testamentary gifts, then, that are prohibited by the statute are, (1) direct gifts to the foreign country or municipality, and (2) to an agent or trustee for the benefit of the city.
The statute does not forbid gifts to individuals or citizens of a foreign country or municipality. It does not forbid a foreign city from acting as trustee of a charitable trust — the restriction is imposed only on beneficial gifts to such municipality.
*111Restatement, Trusts, § 368, reads:
“Charitable purposes include—
(a) the relief of poverty;
.(b) the advancement of education;
(c) the advancement of religion;
(d) the promotion of health;
(e) governmental or muncipal purposes;
(f) other pui-poses the accomplishment of which is beneficial to the community.”
While a trust for the erection or maintenance of public buildings, bridges, streets, highways, parks or other public works, or for other governmental or municipal purposes would be a charitable trust and valid under our law (Restatement, Trusts, § 373), yet such a trust for the benefit of a foreign city would be void under the statute.
But while a trust to establish or maintain a hospital is charitable, it is not for governmental or municipal purposes as understood and used in the law of charities and would not fall within the ban of the statute.
The exception in the statute exempts from the operation of the statute testamentary gifts “to institutions created and existing exclusively for religious, educational or charitable purposes.” The exception, it may be observed, does not restrict testamentary gifts in any particular; on the contrary, it permits certain charitable gifts, that would otherwise fall within the ban of the statute.
If the trust for the hospital was not prohibited by the statute, with what show of reason can it be asserted that the exception, which contains no restrictions, could accomplish that end?
It is said the exception applies only to outright gifts in which the title passes from the donor to the donee.
In Restatement, Trusts, Introductory to chapter 11 (Vol. 2, page 1093), it is stated:
“Charitable Corporations. Property may be devoted to charitable purposes not only by transferring it to trustees for such purposes, but also by transferring it to a charitable corporation for any of the purposes for which the corporation is organized or for a particular one of its purposes. Where property is given td a charitable corporation, a charitable trust is not created, even though by the terms of the gift the corporation is directed to hold the principal forever and to devote the income only to the accomplishment of the purposes of the corporation, and even though by the terms of the gift the' corporation is directed to use the property only for a particular one of its purposes. Thus, if a gift of property is made to an incorporated educational institution with a direction to invest the principal and use the income in paying the salary of *112a professor of mathematics, a charitable trust is not created, but the institution is the owner of the property, though it holds it for this particular charitable purpose.
“Although a gift to a charitable corporation for one or for any of its purposes does not create' a charitable trust, the rules of law which are applicable are to a large extent those which are applicable to charitable trusts, since the ends to be served are the same. The differences are due to the fact that different juridicial devices are employed.
“Where property is given to a charitable corporation, the disposition is valid although the corporation is directed to hold the principal and to devote the income perpetually to the accomplishment of the purposes of the corporation and although the corporation is directed to use the property only for one of its purposes. The Attorney General can maintain a suit not only to enforce a charitable trust, but also to compel a charitable corporation to apply property held by it to the' charitable purposes for which it is given to the corporation. The doctrine of cy pres (see § 399) is applicable to charitable corporations as well as to charitable trusts.”
An outright gift to a charitable institution is a gift to aid in carrying out the purpose^ for which the corporation was organized. Matter of Hart, 205 App. Div. 703, 200 N. Y. S. 63. It is submitted the gift in the will before us cannot be so classified. By the express language of the will it was a charitable trust and was not within the letter or spirit of the statute.
In Dodge et al. v. Williams et al., 46 Wis. 70, 1 N. W. 92, 50 N. W. 1103, Ryan, C. J., stated:
“ ‘Every sane man must be allowed to make his own contract as well as his own will,’ says Gibson, C. J. That great jurist plainly suggests that courts have no more authority to make wills for the dead than contracts for the living, according to judicial notions of fitness and propriety. (Bash v. Bash, 9 Pa. St. 260.) Breaking a will is very much like making one; imposing upon the testator the statutes of descent and distribution against his solemn wish in dying. Perhaps courts have been quite too willing to do so. There is a vicious notion prevalent that any will not acceptable to the1 testator’s next of kin may be broken in the courts upon very frivolous grounds. But every one should have the same power to dispose, by will, after his death, in accordance with his own wishes, of whatever he may leave behind him in his own sole right, as he had in life to dispose of it by contract or by gift. And it is as much the duty of courts to uphold and enforce his will after death, as to uphold and enforce his contracts made during life.” (p. 96.)
(In the case before us the will was dated September 7, 1929. On June 9, 1933, the testatrix was adjudged insane. On July 1, 1939, the statute G. S. 1939 Supp. 59-602 was enacted. On Juné 11, 1940, the testatrix died.)
But if we must declare the will void, then the court should direct the application of the property to some charitable purpose which *113falls within the general charitable intention of the testator. The doctrine of cy pres is thus formulated in the Restatement of Trusts, § 399:
“If property is given in trust to be applied to a particular charitable purpose, and it is or becomes impossible or impracticable or illegal to carry out the particular purpose, and if the settlor manifested a more general intention to devote the property to charitable purposes, the trust will not fail, but the. court will direct the application of the property to some charitable purpose which falls within the general charitable intention of the settlor.”